DETAILED ACTION
Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) a rifle rest comprising: a base; a rifle support configured to support a forward portion of a rifle; the rifle support movably connected to the base and operable to move vertically and laterally with respect to the base to aim the rifle; an elevation mechanism operably connecting the rifle support to the base and having an adjustable height; a windage mechanism operable to adjust a lateral position of the rifle support with respect to the base; the windage mechanism including an arm having a forward end and an opposed rear end, the forward end operably connected to the rifle support to establish a lateral position of the rifle support based on a lateral position of the rear end of the arm, such that lateral movement of the rear end of the arm adjusts the windage of the rifle; particularly, the arm being connected to the rifle support only at the forward end; and the elevation mechanism including an elevation control element connected proximate to the rear end of the arm;
(claim 13) a rifle rest comprising: a base; a rifle support configured to support a forward portion of a rifle; the rifle support movably connected to the base and operable to move vertically and laterally with respect to the base to aim the rifle; an elevation mechanism operably connecting the rifle support to the base and having an adjustable height; a windage mechanism operable to adjust a lateral position of the rifle support with respect to the base; the windage mechanism including an arm having a forward end and an opposed rear end, the forward end operably connected to the rifle support to establish a lateral position of the rifle support based on a lateral position of the rear end of the arm, such that lateral movement of the rear end of the arm adjusts the windage of the rifle; and, particularly, the elevation mechanism including an elevation control element connected proximate to the rear end of the arm, particularly, the elevation control element being operably connected to the elevation mechanism by an elongated drive extending along the arm; and,
(claim 17) a rifle rest comprising: a base; a rifle support configured to support a forward portion of a rifle; the rifle support movably connected to the base and operable to move vertically and laterally with respect to the base to aim the rifle; an elevation mechanism operably connecting the rifle support to the base and having an adjustable height; a windage mechanism operable to adjust a lateral position of the rifle support with respect to the base; the windage mechanism including an arm having a forward end and an opposed rear end, the forward end operably connected to the rifle support to establish a lateral position of the rifle support based on a lateral position of the rear end of the arm, such that lateral movement of the rear end of the arm adjusts the windage of the rifle; particularly, the rear end of the arm being movable laterally with respect to the rifle support; and, particularly, the elevation mechanism including an elevation control element connected to the rear end of the arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
21-Jul-22